DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2020 and 2/16/2021 was considered by the examiner.
Drawings
The drawings filed on 9/10/2020 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objection
Claim 4 is objected to because of the following informalities.  Claim 4 recites “… the developing device further comprising: another forward winding 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NOGUCHI (cited by applicant, 2007/0231014 A1).
Regarding claim 1, Noguchi teaches a developing device 10 comprising: a developer bearer 12; and a stirring conveyor configured to convey and stir a 
Regarding claim 2, the circumferential phase of the conveying member at the start position of the reverse winding blade is shifted downstream in a direction of rotation of the conveying member from the circumferential phase of the conveying member at the end position (shown in figure 8).
Regarding claim 3, the developing device further comprising a conveying portion (the right end of blade 31d) configured to convey the developer in the first direction and disposed at a position at which the conveying portion overlaps with the space S in a direction of conveyance of the developer in the first conveying chamber and is different from the forward winding blade 31b and the reverse winding blade 31c in a circumferential direction of the conveying member (figures 7-8).
Regarding claim 4, the developing device further comprising: another forward winding blade on the shaft portion 31a; and a conveying portion 31b configured to convey the developer in the first direction toward the end of the first conveying chamber 11, wherein the conveying portion 31b is part of said another forward winding blade that is different from the forward winding blade 
Regarding claim 5, the developing device further comprising a conveying portion 31 configured to convey the developer in the first direction toward the end, wherein the reverse winding blade (left end) is connected to the conveying portion (the reverse winding blade is connected to the same shaft 31a as sown in figures 6 and 8).
Regarding claim 6, a pitch of the reverse winding blade is smaller than a pitch of the forward winding blade (shown in figure 8).
Regarding claim 7, an image forming apparatus comprises the developing device.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Iwata and Ishida teaches developer conveying member having wrapped blades that have different pitches and slants.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Q GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        


QG